Citation Nr: 1527206	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-30 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Eligibility for benefits under the Veterans Retraining Assistance Program (VRAP).



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran had honorable active service from July 1972 to July 9, 1976; service from July 10, 1976 to March 1978 has been determined to be dishonorable for VA purposes.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Education Section of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran requested a hearing in conjunction with his appeal.  A hearing was scheduled in June 2014, and the Veteran failed to appear.  Although the notice informing the Veteran of the date of his hearing was returned as undeliverable, the Veteran was sent a status update in October 2014 indicating that the Veteran failed to appear for his scheduled hearing and if the hearing was not rescheduled, the Board would consider the appeal according to its place in the docket.  Later in October 2014, the Veteran requested that the Board render a decision based on the facts submitted.  No request to reschedule the hearing has been received.  The hearing request is therefore considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014).   


FINDING OF FACT

The Veteran's last period of service from July 10, 1976 to March 1978 has been determined to be dishonorable for VA purposes.  The Veteran does not contest this determination.  


CONCLUSION OF LAW

The criteria for establishing eligibility for benefits under the Veterans Retraining Assistance Program have not been met.  See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, § 211, 125 Stat. 711, 713-15 (2011).  
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In cases such as this, where the law, and not the underlying facts or development of the facts, is dispositive of the matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), which requires that VA provide certain notice and assistance to claimants, have no effect on an appeal.  See VAOPGCPREC 5-2004 (June 23, 2004); Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

II.  Analysis

The appellant seeks to establish eligibility under VRAP, a component of the VOW to Hire Heroes Act of 2011.  VRAP offers up to 12 months of training assistance to certain unemployed veterans.  See VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, § 211, 125 Stat. 711, 713-15 (2011).  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation.  Id.

A VRAP-eligible veteran is a veteran who:  is at least 35 years of age but not more than 60 years of age; was last discharged from active duty service in the Armed Forces under conditions other than dishonorable; is unemployed; is not eligible to receive educational assistance under certain other VA benefit programs; is not in receipt of compensation for a service-connected disability rated totally disabling by reason of unemployability; was not enrolled in any Federal or State job training program during a specified period of time; and submits a timely application for assistance.  Id.  

In February 2013, the RO informed the Veteran that he did not qualify for VRAP because his last military discharge has been deemed dishonorable for VA purposes.  In a May 2013 notice of disagreement, the Veteran stated:  "As your records reflect, my last military discharge was deemed dishonorable."  He explained that he was granted benefits under the GI Bill as a result of his first period of service, which was deemed honorable, and requested that he receive the same treatment under his current claim based on his first honorable discharge status.  In a June 2013 statement of the case, the RO explained that eligibility for VRAP is based upon the final period of service.  In his October 2013 substantive appeal, the Veteran stated:  "This appeal is based solely on the merit that my VRAP request should only be considered approved under the honorable time served between [July 1972] to July 9, 1976."  He again noted that he received educational benefits under the GI Bill based on the honorable period of service and requested that VRAP benefits be granted based on the honorable period of service from July 1972 to July 1976.  

Notably, the Veteran has not argued that his second period of service should be considered honorable.  Rather, his statements make clear that his sole contention is that he is eligible for VRAP based on his first period of honorable service.  

To the extent that the Veteran suggests that VA was misinterpreted the law relating to VRAP eligibility, the law is clear:  "an eligible veteran is a veteran who . . . was last discharged from active duty service in the Armed Forces under conditions other than dishonorable . . . ."  Pub. L. No. 112-56, § 211(e)(1)(B), 125 Stat. 711, 713.  While the Board understands that it may seem unfair to the Veteran that he was apparently found to be eligible for one educational assistance program, the GI Bill, but not another, Congress is free to establish different eligibility requirements for different benefits programs.  The Board is bound by VA laws and regulations and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As there is no legal basis to provide the relief the Veteran seeks, the appeal must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Eligibility for benefits under the Veterans Retraining Assistance Program is not established.  The appeal is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


